Exhibit 10.4

EXECUTION

FOURTH AMENDMENT TO FINANCING AGREEMENT
AND FORBEARANCE AGREEMENT

This FOURTH AMENDMENT TO FINANCING AGREEMENT AND FORBEARANCE AGREEMENT, dated as
of April 30, 2020 (this “Amendment”), is entered into by and among Apex Global
Brands Inc. (formerly known as Cherokee Inc.), a Delaware corporation (the
“Parent” and the “U.S. Borrower”), Irene Acquisition Company B.V., a private
company with limited liability incorporated under the laws of the Netherlands,
having its statutory seat (statutaire zetel) in Amsterdam, the Netherlands and
registered with the Dutch trade register under number 67160921 (the “Dutch
Borrower” and, together with the U.S. Borrower, each a “Borrower” and
collectively, the “Borrowers”), each Guarantor party hereto, the Lenders party
hereto which constitute all of the Lenders party to the Financing Agreement as
of the date hereof, Gordon Brothers Finance Company, a Delaware corporation
(“GBFC”), as collateral agent for the Lenders (in such capacity, together with
its successors and assigns in such capacity, the “Collateral Agent”), and GBFC,
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent” and together
with the Collateral Agent, each an “Agent” and collectively, the “Agents”).

W I T N E S S E T H:

WHEREAS, the Parent, the Borrowers, the Guarantors, the lenders from time to
time party thereto (collectively, the “Lenders” and each individually, a
“Lender”) and the Agents are parties to that certain Financing Agreement, dated
as of August 3, 2018 (as amended by that certain First Amendment to Financing
Agreement, dated as of December 28, 2018, as further amended by that certain
Second Amendment to Financing Agreement, dated as of January 29, 2019, as
further amended by that certain Third Amendment to Financing Agreement and
Forbearance Agreement, dated as of December 20, 2019 and as further amended,
modified or otherwise supplemented from time to time prior to the date hereof,
the “Financing Agreement”);

WHEREAS, Events of Default have occurred and are continuing under the Financing
Agreement pursuant to (i) Section 9.01(c) of the Financing Agreement as a result
of the Borrowers breach of Section 7.03(b) of the Financing Agreement for the
period ended October 31, 2019 and January 31, 2020 and (ii) Section 9.01(c) of
the Financing Agreement as a result of the Borrowers breach of Section 7.03(c)
of the Financing Agreement (collectively, the “Existing Events of
Default”).  The Borrowers have requested the Agents and Lenders forbear from
exercising the Agents rights and remedies granted pursuant to the Financing
Agreement and other Loan Documents in order to provide the Borrowers an
opportunity to consider various business alternatives.  The Agents and Lenders
have agreed to forbear from exercising their rights and remedies solely in
accordance with the terms and conditions of this Amendment; and

WHEREAS, the Borrowers have requested that the Agents and the Lenders effect
certain amendments to the Financing Agreement, in each case, as more
specifically set forth herein, and the Agents and the Lenders are willing, as
applicable, to effect such amendments to the Financing Agreement, in each case,
on the terms and conditions hereinafter set forth.

9700767

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed by and between
the Agents, the Lenders, the Borrowers and the Guarantors, as follows:

1.Defined Terms.  Except as otherwise defined in this Amendment, capitalized
terms used herein that are not otherwise defined shall have the meanings given
to those terms in the Financing Agreement (as amended hereby).

2.Effect on Loan Documents; Ratification and Reaffirmation.  The Financing
Agreement and the other Loan Documents, after giving effect to this Amendment,
shall be and remain in full force and effect in accordance with their terms and
hereby are ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of any right, power, or remedy of the Agents or any
other Secured Party under the Financing Agreement or any other Loan
Document.  Each Loan Party party hereto hereby ratifies and confirms in all
respects all of its obligations under the Loan Documents to which it is a party
and each Loan Party party hereto hereby ratifies and confirms in all respects
any prior grant of a security interest under the Loan Documents to which it is
party and acknowledges that all of such security interests, and all collateral
heretofore pledged as security for such indebtedness, continues to be and
remains collateral for such indebtedness from and after the date hereof.  Each
Loan Party further acknowledges and agrees that none of the Loan Parties have
any defense (whether legal or equitable), set-off or counterclaim to the payment
or performance of the Obligations in accordance with the terms of the Loan
Documents.

3.Representations and Warranties.  Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

a.other than the Existing Events of Default, no Default or Event of Default has
occurred and is continuing on the date hereof.

b.the execution, delivery and performance by each Loan Party of this Amendment
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any material Contractual Obligation binding on or
otherwise affecting it or any of its properties, and (iii) do not and will not
result in any default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to its operations or any of its properties, except (solely for the
purposes of subclause (iii)), to the extent where such contravention, default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal
could not reasonably be expected to have a Material Adverse Effect;

c.no authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required in connection with the due
execution, delivery and performance by any Loan Party of this Amendment;

-2-

9700767

--------------------------------------------------------------------------------

 

d.this Amendment has been duly executed and delivered by each Loan Party and
this Amendment constitutes a legal, valid and binding obligation of each such
Loan Party, enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity;
and

e.all representations and warranties contained in the Financing Agreement and
each other Loan Document are true and correct in all material respects (except
for those representations and warranties that (i) are conditioned by
materiality, which shall be true and correct in all respects and (ii) expressly
relate to an earlier date or to the Existing Events of Default) on and as of the
date hereof.

4.Acknowledgment of Indebtedness.  Each Loan Party acknowledges and agrees that,
as of April 30, 2020, the Loan Parties are indebted, jointly and severally,
(a) to the Tranche A Term Loan Lenders for the Tranche A Term Loans in an
aggregate outstanding principal amount equal to $4,812,500.00 plus accrued and
unpaid interest thereon, as provided in the Financing Agreement and the other
Loan Documents; (b) the Tranche B Term Loan Lenders for the Tranche B Term Loans
in an aggregate outstanding principal amount equal to $33,687,500.00 plus
accrued and unpaid interest thereon, as provided in the Financing Agreement and
the other Loan Documents; (c) the Tranche C Term Loan Lenders for the Tranche C
Term Loans in an aggregate outstanding principal amount equal to $777,132.91
plus accrued and unpaid interest thereon, as provided in the Financing Agreement
and the other Loan Documents; (d) the Tranche D Term Loan Lenders for the
Tranche D Term Loans in an aggregate outstanding principal amount equal to
$4,662,797.38 plus accrued and unpaid interest thereon, as provided in the
Financing Agreement and the other Loan Documents and (e) for accrued and unpaid
fees and expenses of Agents and Lenders (and any other amounts due under the
Financing Agreement and the other Loan Documents, including but not limited to
reasonable fees and disbursements of counsel).

5.Acknowledgment of Existence of Events of Default.  Each Loan Party
acknowledges and agrees that the Existing Events of Default have occurred and
are continuing.  Each Loan Party acknowledges and agrees that the Agents and the
Lenders have not waived the Existing Events of Default or any other Event of
Default.  Each Loan Party further acknowledges and agrees that, as a result of
the occurrence of the Existing Events of Default: (a) all of such Loan Party’s
obligations, liabilities and indebtedness to the Agents and the Lenders under
the Financing Agreement and the other Loan Documents may at any time, subject to
the terms of this Amendment, the Financing Agreement and the other Loan
Documents, be declared due and payable in full, (b) the Agents and the Lenders
have no further commitment to extend credit to the Borrowers and (c) the Agents
and the Lenders, subject to the terms of this Amendment, are entitled to proceed
to enforce any and all of their rights and remedies under the terms of the
Financing Agreement and the other Loan Documents.

6.Conditions Precedent to Effectiveness.  This Amendment shall not be effective
until each of the following conditions precedent have been satisfied:

a.the Agents shall have received this Amendment, duly executed by each of the
parties hereto;

-3-

9700767

--------------------------------------------------------------------------------

 

b.the Agents shall have received the Fourth Amendment Fee Letter (as hereinafter
defined), duly executed by each of the parties thereto;

c.each of the representations and warranties set forth in Section 3 hereof shall
be true and correct on and as of the date hereof;

d.the Borrowers shall have paid in full all invoiced cost and expenses incurred
in connection with the preparation, execution, delivery and administration of
this Amendment; and

e.all action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Amendment shall have been
duly and effectively taken.

7.Conditions Subsequent to Effectiveness.  Within seven (7) days after the date
hereof (or such later date as may be agreed to by the Agents), (a) the Loan
Parties and the Board Observer (as hereinafter defined) shall have entered into
and delivered to the Agents an agreement or agreements, in form and substance
satisfactory to the Agents, governing, inter alia, the Board Observer’s board
observation rights, including, without limitation, customary indemnification
rights, expense reimbursement provisions, and fee arrangements and (b) the Loan
Parties shall deliver to the Agents an updated Perfection Certificate in form
and substance satisfactory to the Agents.

8.Covenants and Agreements.  Without any prejudice or impairment whatsoever to
any of the rights and remedies of the Agents or any Lender contained in the
Financing Agreement or any of the other Loan Documents or in any agreement,
document or instrument executed in connection therewith, each of the Loan
Party’s covenants and agrees with the Agents and the Lenders that so long as the
Existing Events of Default have not been waived by the Required Lenders (it
being understood and agreed that, unless otherwise explicitly set forth herein,
the terms of this Section 8 shall survive the termination of the Forbearance
Period so long as the Existing Events of Default are continuing):

a.Budget.  The Borrowers have delivered to the Agents on April 29, 2020 (i) a
weekly budget through August 1, 2020, prepared by the Administrative Borrower
and (ii) a monthly budget through December 31, 2020, prepared by the
Administrative Borrower, in each case, which budget shall include information on
a line item basis as to (w) projected cash receipts, (x) projected disbursements
(including ordinary course operating expenses, capital expenditures, asset
sales, credit party expenses and any other fees and expenses relating to the
Loan Documents), (y) a calculation of the Borrowing Base and (z) the amount of
Qualified Cash, which shall be in form and substance acceptable to the Agents
(“Budget”) and each such Budget to be consistent with past practice.  The Budget
may be updated, modified or supplemented (with the consent of the Agents and/or
at the reasonable request of the Agents) from time to time, and each such
updated, modified or supplemented budget shall be approved by, and in form and
substance satisfactory to, the Agents and no such updated, modified or
supplemented budget shall be effective until so approved and once so approved
shall be deemed the Budget.

-4-

9700767

--------------------------------------------------------------------------------

 

b.Budget Variance Report.  On or before Friday of each week commencing on May 4,
2020, the Borrowers shall deliver to the Agents a Budget Variance Report.  As
used herein “Budget Variance Report” means a weekly report provided by the
Borrowers to the Agents, showing amount of Qualified Cash as of Saturday of each
week and the actual receipts and disbursements for each line item compared to
the Budget, as applicable, on a cumulative basis from the date hereof of until
the fourth (4th) week after the date hereof and then on a rolling four (4) week
basis at all times thereafter, noting therein all variances, on a line-item
basis, from amounts set forth for such period in the Budget, and shall include
or be accompanied by explanations for all material variances and certified by an
Authorized Officer of the Parent.

c.Advisor.  The U.S. Borrower has engaged an advisory firm (“Advisor”) to
provide certain advisory services pursuant to and as set forth in that certain
Professional Services Agreement (“PSA”) dated as of December 17, 2019.  On or
before May 7, 2020 the U.S. Borrower shall deliver to the Agents a copy of the
report prepared by Advisor in accordance with the PSA.  The U.S. Borrower
authorizes the Agents to communicate directly with Advisor and the U.S. Borrower
will authorize and direct Advisor to communicate directly with the Agents with
respect to matters concerning the PSA.

d.Modified Principal and Interest Payments During the Forbearance
Period.  During the Forbearance Period (as hereinafter defined) only and subject
to the provisions of Section 8(h) hereof:  (i) the U.S. Borrower and the Dutch
Borrower, as applicable, shall not be required to make the regularly scheduled
cash amortization payments on the Tranche A Term Loans or the Tranche B Term
Loans pursuant to Section 2.03(a) and (b) of the Financing Agreement, (ii) all
interest in respect of the Loans which (x) has accrued and not been paid prior
to the date hereof and (y) accrues during the Forbearance Period shall, in each
case, be automatically paid-in-kind on each applicable interest payment date by
capitalizing and adding such amounts to the principal amount of the applicable
Loans on which such interest accrued (the “Capitalized Interest”) and (iii) the
Loans shall not accrue interest at the Post-Default Rate.  The Capitalized
Interest shall be treated as principal of the applicable Loans on which such
interest accrued for all purposes of the Loan Documents and thereafter bear
interest as provided in Section 2.04 of the Financing Agreement.  For the
avoidance of doubt, (i) this Section 8(d) only modifies the Financing Agreement
as explicitly set forth herein and (ii) after the Forbearance Period ends (but
subject to the provisions of Section 8(h) hereof), this Section 8(d) shall no
longer apply and all of the payment and repayment provisions in the Financing
Agreement with respect thereto shall govern.

e.Consolidated EBITDA Definition.  During the Forbearance Period only,
Section 1.01 of the Financing Agreement shall be amended by deleting “$750,000”
in sub-clause (ix) of the definition of “Consolidated EBITDA” and inserting
“$1,200,000.00” in lieu thereof.

f.Qualified Cash.  During the Forbearance Period only, Section 7.03(a) of the
Financing Agreement shall be amended by deleting “$700,000” and inserting
“$150,000.00” in lieu thereof; provided, however, such amount may be increased
as set forth in Section 8(h) hereof.

-5-

9700767

--------------------------------------------------------------------------------

 

g.Consolidated EBITDA.  During the Forbearance Period only, Section 7.03(b) of
the Financing Agreement shall be amended by deleting “$9,500,000” where it
appears opposite “January 31, 2020 and thereafter” and inserting “$6,500,000” in
lieu thereof.

h.Application of Tax Refunds.  The Loan Parties shall promptly (and in any event
within five (5) Business Days of receipt thereof), use the proceeds of any tax
(or similar) refund received by the Loan Parties from the IRS or any other
Governmental Authority with respect to the Loan Parties’ tax return(s) relating
to the 2018 or 2019 Fiscal Year as follows:

i.With respect to the Initial Tax Refunds (as hereinafter defined) received
after the Fourth Amendment Effective Date, (x) 50% of the proceeds of such
Initial Tax Refunds may be retained by the Loan Parties for working capital and
other general corporate purposes and (y) 50% of the proceeds of such Initial Tax
Refunds (such portion, the “Relevant Portion”) shall repay the Obligations as
follows:  (A) first, to any Capitalized Interest that has accrued on the
Tranche A Term Loan and Tranche B Term Loan (on a pro rata basis between the
Tranche A Term Loan and the Tranche B Term Loan) until such Capitalized Interest
has been paid in full, (B) second, to any Capitalized Interest that has accrued
on the Tranche C Term Loan and Tranche D Term Loan (on a pro rata basis between
the Tranche C Term Loan and the Tranche D Term Loan) but only to the extent of
such Capitalized Interest which would not have been capitalized but for the
provisions of Section 8(d) hereof until such Capitalized Interest has been paid
in full, and (C) third, against the installments of principal which would have
been paid on the Tranche A Term Loan and Tranche B Term Loan during the
Forbearance Period but for the provisions of Section 8(d) hereof (on a pro rata
basis between the Tranche A Term Loan and the Tranche B Term Loan) until such
principal payments have been paid in full.  If any proceeds of such refund
remain after the applicable Obligations have been repaid from the Relevant
Portion in accordance with the preceding sentence, then (x) the Loan Parties may
retain the remainder of the proceeds from such Relevant Portion for working
capital and other general corporate purposes and (y) the amount of the Relevant
Portion remaining shall result in a dollar-for-dollar increase to the minimum
Qualified Cash covenant contained in Section 7.03(a) of the Financing Agreement
(as modified by this Amendment) up to a maximum amount of $750,000.  For
purposes hereof, the “Initial Tax Refunds” shall mean all tax or similar refunds
received by the Loan Parties from the IRS or other Governmental Authority up to
an aggregate amount of $2,300,000.

-6-

9700767

--------------------------------------------------------------------------------

 

ii.With respect to any other refunds received by the Loan Parties from the IRS
or other Governmental Authority after the Initial Tax Refunds, 100% of the
proceeds of such refund shall repay the Obligations as follows:  (A) first, to
any Capitalized Interest that has accrued on the Tranche A Term Loan and
Tranche B Term Loan (on a pro rata basis between the Tranche A Term Loan and the
Tranche B Term Loan) until such Capitalized Interest has been paid in full,
(B) second, to any Capitalized Interest that has accrued on the Tranche C Term
Loan and Tranche D Term Loan (on a pro rata basis between the Tranche C Term
Loan and the Tranche D Term Loan) but only to the extent of such Capitalized
Interest which would not have been capitalized but for the provisions of
Section 8(d) hereof until such Capitalized Interest has been paid in full, and
(C) third, against the installments of principal which would have been paid on
the Tranche A Term Loan and Tranche B Term Loan during the Forbearance Period
but for the provisions of Section 8(d) hereof (on a pro rata basis between the
Tranche A Term Loan and the Tranche B Term Loan) until such principal payments
have been paid in full.  If any proceeds of such refund remain after the
applicable Obligations have been repaid in accordance with the preceding
sentence, then (x) the Loan Parties may retain the remainder of the proceeds
from such refund for working capital and other general corporate purposes,
(y) the amount of the refund remaining shall result in a dollar-for-dollar
increase to the minimum Qualified Cash covenant contained in Section 7.03(a) of
the Financing Agreement (as modified by this Amendment) up to a maximum amount
of $750,000, and (z) (i) the provisions of Section 8(d) hereof which provide
that (A) (1) the provisions in clauses (i) and (ii) of the first sentence in
Section 8(d) hereof shall not longer be applicable and (ii) all of the payment
and repayment provisions in the Financing Agreement with respect to amortization
and interest payments shall govern.

Any payments of the Obligations made pursuant to this Section 8(h) shall not be
subject to the Applicable Premium.  Notwithstanding the foregoing, if the
Administrative Agent, Collateral Agent, or Required Lenders, as applicable, have
elected to apportion the payments as set forth in, and in accordance with the
terms of, Section 4.03(b) of the Financing Agreement, then the provisions of
such Section 4.03(b) shall control.

i.Board Observer.  Each Loan Party will permit the Agents to have a
representative (the “Board Observer”) present (whether in person or by
telephone) in an observer capacity at all duly convened meetings of the Board of
Directors or managers of each Loan Party and any committee meetings
thereof.  The Board Observer must be approved by the U.S. Borrower (such
approval not to be unreasonably withheld, conditioned or delayed).  Each Loan
Party shall provide the Board Observer representative with a notice and agenda
of each duly convened meeting of the Board of Directors and any committee
thereof at least seven (7) days (or such lesser time as agreed to by the Board
Observer) in advance of such meeting, and all of the information and other
materials that are distributed to the Board of Directors or any committee
thereof, as applicable, at the same time and in the same manner as such notices,
agendas, information and other materials are provided to the members of the
Board of Directors or any committee thereof; provided, however, that the Loan
Parties reserve the right to withhold any information and to exclude the Board
Observer from any meeting or portion thereof if (x) access to such information
or attendance at such meeting would, upon advice of the Loan Parties’ counsel,
adversely affect

-7-

9700767

--------------------------------------------------------------------------------

 

the attorney-client privilege between the Loan Parties and their counsel or
(y) in the reasonable judgment of the Loan Parties, access to such information
or attendance at such meeting could result in a conflict of interest between the
Secured Parties and the Loan Parties.  The Loan Parties shall reimburse the
Board Observer for the reasonable out-of-pocket expenses (including travel
expenses) incurred by the Board Observer in connection with the Board Observer
attending any meetings of the Board of Directors or any committees thereof.  The
Parent shall hold at least one meeting of its Board of Directors each month.

9.Forbearance by Agents and Lenders.  In consideration of the Loan Parties
performance in accordance with this Amendment, the Agents and Lenders shall
forbear from enforcing their rights and remedies under the Financing Agreement
and other Loan Documents until the earlier of (i) July 27, 2020 (the
“Termination Date”) or (ii) the occurrence of a Termination Event (the period
from the Fourth Amendment Effective Date until the earlier to occur of the
Termination Date and the occurrence of a Termination Event, the “Forbearance
Period”).  Notwithstanding the foregoing:

a.Nothing contained in this Amendment shall constitute:  (i) a waiver by the
Agents or Lenders of any Event of Default under the Financing Agreement or Loan
Documents, whether now existing or hereafter arising; or (ii) a waiver of any of
the Agents’ or Lenders’ contractual and legal rights and remedies.

b.This Amendment shall only constitute an agreement by the Agents and Lenders to
forbear from enforcing its rights and remedies upon the terms and conditions
expressly set forth herein.

10.Termination Events.  The occurrence of any one or more of the following
events shall constitute a termination event (hereinafter, a “Termination Event”)
under this Amendment:

a.The failure of the Loan Parties to promptly, punctually, or faithfully perform
any term, condition, or covenant of this Amendment as and when due, it being
expressly acknowledged and agreed that TIME IS OF THE ESSENCE.

b.The failure of the Loan Parties to promptly, punctually, or faithfully perform
any term, condition, or covenant of that certain Fourth Amendment Fee Letter,
dated as of the date hereof, by and among the Agents, the Lenders and the
Borrowers (the “Fourth Amendment Fee Letter”) as and when due thereunder, it
being expressly acknowledged and agreed that TIME IS OF THE ESSENCE.

c.The occurrence of any Event of Default under the Financing Agreement or any
other Loan Document, other than the Existing Events of Default.

d.The commencement, assistance, cooperation, or participation as an adverse
party or adverse witness by Loan Party in any suit or other proceeding against
the Agents or any Lenders or any Affiliates of the Agents or any Lenders,
relating to the Obligations or any of the transactions contemplated by the
Financing Agreement, the other Loan Documents, this Amendment, or any other
documents, agreements or instruments executed in connection with the Loan
Documents.

-8-

9700767

--------------------------------------------------------------------------------

 

11.Rights Upon Termination.  Upon the Termination Date or the occurrence of any
Termination Event, the forbearance as set forth in this Amendment shall
terminate upon notice to the Administrative Borrower, and thereafter the Agents
and Lenders may immediately commence enforcing their rights and remedies
pursuant to the Financing Agreement and Loan Documents and otherwise without
notice or demand.

12.Amendments to Financing Agreement.  Subject to the satisfaction of the
conditions precedent specified in Section 6, the Financing Agreement is hereby
amended by:

a.amending Section 1.01 thereof by adding the following definitions in the
appropriate alphabetical order:

““CARES Act” means the Paycheck Protection Program under the Coronavirus Aid,
Relief and Economic Security Act, Pub. L. 116-136 (2020) (as in effect on the
Fourth Amendment Effective Date).”

““Fourth Amendment Effective Date” means April 30, 2020.”

““PPP Lender” means Bank of America, N.A.”

““PPP Loan” means an unsecured loan incurred by the U.S. Borrower in the
original principal amount of $735,552.00 from the PPP Lender pursuant to the
CARES Act.”

b.amending Section 1.01 thereof by amending and restating clause (o) of the
definition of “Permitted Indebtedness” in its entirety as follows:

“(o)the PPP Loan;”

c.amending Section 7.01(a)(iii) by deleting sub-clause (1) in the parenthetical
which appears in clause (B) thereof and inserting the following in lieu thereof:

“(1) except with respect to the Fiscal Year ending on or around February 1,
2020, a “going concern” or like qualification or exception,”

d.amending and restating Section 7.01(q) thereof in its entirety as follows:

“(q)PPP Loan.  The U.S. Borrower shall (i) use the proceeds of the PPP Loan
solely for “allowable uses” under the CARES Act, (ii) use the proceeds of the
PPP Loan, and shall otherwise comply with all applicable conditions and
requirements of the CARES Act and (iii) after sixty (60) days, but not more than
ninety (90) days, from the date the PPP Loan is funded, apply to the PPP Lender
for full and complete forgiveness of the maximum eligible amount of the PPP
Loan, which shall be, in any event, no less than sixty percent (60%) of the PPP
Loan.”

-9-

9700767

--------------------------------------------------------------------------------

 

e.amending Section 7.02 by adding the following sentence at the end of such
section:

“Notwithstanding anything to the contrary in this Section 7.02, no Loan Party
shall (x) make any Restricted Payment to any shareholder or other equityholder
of the U.S. Borrower, (y) prior to October 1, 2020, make any payment,
prepayment, redemption, defeasance, or repurchase of any Subordinated
Indebtedness (including the Board Debt, but excluding payments of up to $3,000
per month pursuant to that certain Subordinated Promissory Note, dated as of
December 31, 2019, by the Administrative Borrower in favor of Caransa Groep
B.V.), or (z) pay any fees or similar amounts to any members of the Board of
Directors, provided, however, the Loan Parties shall be permitted to pay
reasonable and customary fees to the members of the Board of Directors solely to
the extent such fees are paid in the form of restricted stock units in the U.S.
Borrower.”

f.deleting Schedule 8.01 in its entirety and inserting the new Schedule 8.01
attached hereto as Exhibit A in lieu thereof; and

g.amending Section 9.01(c) by inserting “Section 7.01(q), ” immediately after
“Section 7.01(o),” therein.

13.Release.

a.Each Loan Party hereby releases and forever discharges the Agents, the Lenders
and each of their parents, subsidiaries and affiliates, past or present, and
each of them, as well as each of Agents’ and Lenders’ directors, officers,
agents, servants, employees, shareholders, representatives, attorneys,
administrators, executors, heirs, assigns, predecessors and successors in
interest, and all other persons, firms or corporations with whom any of the
former have been, are now, or may hereafter be affiliated, and each of them
(collectively, the “Releasees”), from and against any and all claims, demands,
liens, agreements, contracts, covenants, actions, suits, causes of action in law
or equity, obligations, controversies, debts, costs, expenses, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether known or unknown, fixed or contingent, suspected or
unsuspected by any Loan Party, and whether concealed or hidden (collectively,
“Claims”), which any Loan Party now owns or holds or has at any time heretofore
owned or held, which are based upon or arise out of or in connection with any
matter, cause or thing existing at any time prior to the date hereof or anything
done, omitted or suffered to be done or omitted at any time prior to the date
hereof in connection with the Financing Agreement, the other Loan Documents or
this Amendment (collectively the “Released Matters”).  Each Loan Party
represents, warrants and agrees that in executing and entering into this
release, they are not relying and have not relied upon any representation,
promise or statement made by anyone which is not recited, contained or embodied
in this Amendment or the Loan Documents.  Each Loan Party has reviewed this
release with the Loan Parties’ legal counsel, and understands and acknowledges
the significance and consequence of this release and of the specific waiver
thereof contained herein.  Each Loan Party understands and expressly assumes the
risk that any fact not recited, contained or embodied therein may turn out
hereafter to be other than, different from, or contrary to the facts now known
to any Loan Party or believed by any Loan Party to be true.  Nevertheless, each
Loan Party intends by this release to release fully, finally and forever all
Released Matters and agrees that this release shall be effective in all respects
notwithstanding any such difference in facts, and shall not be subject to
termination, modification or rescission by reason of any such difference in
facts.

-10-

9700767

--------------------------------------------------------------------------------

 

b.Each Loan Party acknowledges that it has been informed by its respective
counsel of the provisions of Section 1542 of the California Civil Code and the
possible applicability of those provisions to this Amendment.  With the advice
of its respective counsel, to the extent the releases in this Amendment are
deemed to be general releases in connection with the matters they encompass, the
Borrowers and each Guarantor hereby expressly waives and relinquishes all rights
and benefits which they have or may in the future have under Section 1542 of the
California Civil Code which reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

Each Loan Party acknowledges that it may hereafter discover facts which are
different from or in addition to those which they now know or believe to be true
with respect to the Loan Documents or to the matters herein released, and they
agree that the Loan Documents shall be and remain in full force and effect in
all respects notwithstanding any such different or additional facts.  The
foregoing references to California law shall not in any way derogate from the
provisions of Section 19 below, it being understood and agreed by all parties
hereto that, as provided for in Section 19, New York law shall govern this
Amendment.

c.The provisions of this Section 13 shall survive the termination of the
Forbearance Period.

14.No Novation; Entire Agreement.  This Amendment evidences solely the specified
terms and obligations of the Loan Parties under the Financing Agreement and is
not a novation or discharge of any of the other obligations of the Loan Parties
under the Financing Agreement.  There are no other understandings, express or
implied, among the Loan Parties, the Agents and the Lenders regarding the
subject matter hereof or thereof, and the forbearance terms herein supersede all
prior forbearance agreements entered into between the Agents, the Lenders, and
the Loan Parties.

15.Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

16.Headings.  Headings and captions used in this Amendment are included for
convenience of reference only and shall not be given any substantive effect.

17.Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of this Amendment
by telecopier or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment.  Any party delivering an
executed counterpart of this Amendment by telecopier or electronic mail also
shall deliver an original executed counterpart of this Amendment but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

-11-

9700767

--------------------------------------------------------------------------------

 

18.Miscellaneous.  The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their permitted successors and
assigns.

19.Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.

20.WAIVER OF JURY TRIAL, ETC.  EACH LOAN PARTY, EACH AGENT AND EACH LENDER
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AMENDMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AMENDMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AMENDMENT.

21.Informed Execution.  Each of the Loan Parties represents and warrants to the
Agents and Lenders that:

a.Each Loan Party has read and understands all of the terms and conditions of
this Amendment;

b.The Loan Parties intend to be bound by the terms and conditions of this
Amendment; and

c.The Loan Parties are executing this Amendment freely and voluntarily, without
duress, after consultation with independent counsel of the Loan Parties own
selection.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 

-12-

9700767

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

 

BORROWERS:

 

 

 

 

 

APEX GLOBAL BRANDS, INC. (f/k/a Cherokee Inc.), as U.S. Borrower

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

IRENE ACQUISITION COMPANY B.V., as Dutch Borrower

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

Director A

 

 

 

 

 

By:

 

/s/ Kimberly Doyle

 

Name:

 

Kimberly Doyle

 

Title:

 

Director B

 

 

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

 

 

 

GUARANTORS:

 

 

 

 

 

CHEROKEE INC.

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

SPELL C. LLC

 

 

 

 

 

By: CHEROKEE INC., its sole member

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

CHEROKEE BRANDS LLC

 

 

 

 

 

By: CHEROKEE INC., its sole member

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

HAWK 900 BRANDS LLC

 

 

 

 

 

By: CHEROKEE INC., its sole member

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

 

 

 

EDCA LLC

 

 

 

 

 

By: CHEROKEE INC., its sole member

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

FFS HOLDINGS, LLC

 

 

 

 

 

By: CHEROKEE INC., its sole member

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

FLIP FLOP SHOES FRANCHISE COMPANY, LLC

 

 

 

 

 

By: FFS HOLDINGS, LLC, its sole member

 

 

 

By: CHEROKEE INC., its sole member

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

HI-TEC SPORTS INTERNATIONAL HOLDINGS B.V.

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

HI-TEC SPORTS PLC

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

 

 

 

HI-TEC INTERNATIONAL HOLDINGS B.V.

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

HI-TEC SPORTS UK LIMITED

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

 

 

 

 

HI-TEC NEDERLAND B.V.

 

 

 

 

 

By:

 

/s/ Henry Stupp

 

Name:

 

Henry Stupp

 

Title:

 

CEO

 

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

 

 

 

COLLATERAL AGENT AND

 

ADMINISTRATIVE AGENT:

 

 

 

GORDON BROTHERS FINANCE COMPANY

 

 

 

 

 

By:

 

/s/ Felicia Galeota

 

Name:

 

Felicia Galeota

 

Title:

 

Vice President

 

 

 

 

 

 

LENDERS:

 

 

 

GORDON BROTHERS FINANCE COMPANY, LLC

 

 

 

 

 

By:

 

/s/ Felicia Galeota

 

Name:

 

Felicia Galeota

 

Title:

 

Vice President

 

 

 

 

 

 

GORDON BROTHERS BRANDS, LLC

 

 

 

 

 

By:

 

/s/ Patricia E. Parent

 

Name:

 

Patricia E. Parent

 

Title:

 

VP, Asst. Secretary

 

 

 

 

 

 

 

[Signature Page to Fourth Amendment]



--------------------------------------------------------------------------------

 

Exhibit A

Schedule 8.01
Cash Management Accounts
(as of the Fourth Amendment Effective Date)

Company

Bank or Broker

Address

Account No.

Account Type

Cherokee Inc.

JPMorgan Chase Bank, N.A.

300 S Grand Ave, Suite 350 Los Angeles, CA 90071

000000475392697

Payroll

Cherokee Inc.

JPMorgan Chase Bank, N.A.

300 S Grand Ave, Suite 350 Los Angeles, CA 90071

000000475392689

Operating

Cherokee Inc.

JPMorgan Chase Bank, N.A.

300 S Grand Ave, Suite 350 Los Angeles, CA 90071

000000109690336

Operating

Spell C. LLC

JPMorgan Chase Bank, N.A.

300 S Grand Ave, Suite 350 Los Angeles, CA 90071

000000107930220

Operating

Cherokee Brands LLC

JPMorgan Chase Bank, N.A.

300 S Grand Ave, Suite 350 Los Angeles, CA 90071

000000133536350

Operating

Hawk 900 Brands LLC

JPMorgan Chase Bank, N.A.

300 S Grand Ave, Suite 350 Los Angeles, CA 90071

000000551026912

Operating

EDCA LLC

JPMorgan Chase Bank, N.A.

300 S Grand Ave, Suite 350 Los Angeles, CA 90071

000000762128267

Operating

FFS Holdings, LLC

JPMorgan Chase Bank, N.A.

300 S Grand Ave, Suite 350 Los Angeles, CA 90071

000000773856005

Operating

FFS Holdings, LLC

JPMorgan Chase Bank, N.A.

300 S Grand Ave, Suite 350 Los Angeles, CA 90071

000000773855783

Operating

9700767

--------------------------------------------------------------------------------

 

Apex Global Brands, Inc.

Bank of America, N.A.

PO Box 15284
Wilmington, DE 19850

1416115784

Operating

Apex Global Brands, Inc.

Bank of America, N.A.

PO Box 15284
Wilmington, DE 19850

1416115789

Payroll

Hi-Tec Sports International Holdings B.V.

ING Bank

Bijlmerplein 888
Postbus 1800, 1000 BV Amsterdam

NL11INGB0658895311 (EUR)

NL29INGB0020132042 (USD)
Cash receipts account

Operating

Operating

Hi-Tec Sports UK Limited

Barclays

Barclays Bank PLC 1 Churchill Place, London E14 5HP United Kingdom

GB49BARC20776700740799 (GBP)

Operating

Hi-Tec Sports PLC

Barclays Bank PLC

Leicester, Leicestershire, United Kingdom LE87,2BB

GB54BARC20776730229458 (GBP)

Operating

 

9700767